DETAILED ACTION
This Office action is in response to the amendment received January 28, 2021.
The rejection under 35 U.S.C. 103 as being unpatentable over HUANG et al (2013/0031808) is withdrawn in view of the arguments by applicant and the lack of the claimed hydrolyzable silane of formula (1) having the substituted hydroxyalkyl group or alkoxymethyl group on the ring with the variable n3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA et al (2014/0377957). .
The claimed invention recites the following:

    PNG
    media_image1.png
    72
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    631
    media_image2.png
    Greyscale

TAKEDA et al report the following polysiloxane resin precursors as seen on page 16, Synthesis Example 6 shown below:

    PNG
    media_image3.png
    530
    424
    media_image3.png
    Greyscale


as wherein repeating unit is part of the siloxane polymer shown below:

    PNG
    media_image4.png
    286
    427
    media_image4.png
    Greyscale

The polysiloxane of TAKEDA et al lack any of the claimed formula (5-1) to (5-3) as recited in claim 11, however the structure in of Formula (2-8) on page 5 directs the skilled artisan to have the trialkoxysilane substituent on any position of the aromatic ring, see below:

    PNG
    media_image5.png
    165
    378
    media_image5.png
    Greyscale

	It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to use a 1-ethoxyethoxyphenyltrimethoxysilane on any of the rings positions of the phenyl group with the reasonable expectation of same or similar results for a polysiloxane which gives good pattern formation upon etching.
	With respect to the argument that Formula (2-8) in TAKEDA et al fail to disclose a trialkoxysilane group, the Office notes that the intended structure is actually a   -Si (R6 )3  group.  The image in the US patent application publication had one of the R6 groups from the filed application 14/374,695 cut off, see page 14 below: 
    PNG
    media_image6.png
    494
    539
    media_image6.png
    Greyscale

In fact in the US Patent Application Publication 2014/0377957 the missing R6 group from the application was corrected wherein in Formula (2-10), see the image below:  
    PNG
    media_image7.png
    346
    417
    media_image7.png
    Greyscale


Therefore the intended compound disclosed in the originally filed application actual meets the claimed compounds of Formula (5-1) to Formula (5-2) in claim 11.   Thus the rejection is repeated.
Claims 1-10 and 12 are allowed.
None of the prior art references of record disclose the radiation sensitive composition having as a silane hydrolysis-condensation product of a hydrolyzable silane including Formula (1) and Formula (2).  In addition the process of forming as resist pattern likewise is seen as allowable as it is dependent on allowed claim 1. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
April 28, 2021